835 F.2d 877
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond DELANCY, Plaintiff-Appellant,v.P.W. KEOHANE, Benjamin F. Baer, and U.S. Parole Commission,Defendants- Appellees.
No. 87-5476.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1987.

Before KEITH, MILBURN and DAVID A. NELSON, Circuit Judges.

ORDER

1
This pro se federal prisoner appeals the dismissal of his petition seeking a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2241.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Petitioner was convicted of conspiracy to possess cocaine and marijuana with the intent to distribute for which he was sentenced to five years imprisonment.


3
Petitioner requested declaratory and injunctive relief because the Parole Commission allegedly did not follow its regulations in computing his parole classification.  While this petition was pending in the district court, the National Appeals Board remanded the case for de novo review.  The district court, on defendants' motion for summary judgment, dismissed petitioner's suit for failure to exhaust administrative remedies.    See Little v. Hopkins, 638 F.2d 953 (6th Cir.1981) (per curiam).


4
Upon review, we conclude that although petitioner did exhaust his administrative remedies prior to filing his petition, the district court's dismissal of the complaint was correct because an administrative remedy now exists for the petitioner.


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.